Citation Nr: 0842186	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  02-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include multi-level degeneration of the lumbar 
spine.

2.  Entitlement to automobile and adaptive equipment, or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from January 1955 to November 
1958.

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision issued by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Indianapolis, Indiana.

The Board denied service connection for the claimed low back 
disability by a decision dated December 15, 2004.  The 
veteran appealed the Board's December 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2006, a Joint Motion for Remand (motion) was 
submitted to the Court, and the Court granted the motion 
later that same month.

The Board again denied service connection for the claimed 
disability by a decision dated November 20, 2006.  The 
veteran appealed the Board's November 2006 decision to the 
Court.  By an Order dated June 24, 2008, the Court granted a 
Joint Motion For Remand.

The issue of entitlement to automobile and adaptive 
equipment, or adaptive equipment only, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A VA and private examiner have etiologically linked the 
veteran's low back disability to an inservice injury.


CONCLUSION OF LAW

Multi-level degeneration of the lumbar spine was incurred in 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision herein granting service 
connection for multi-level degeneration of the lumbar spine, 
there is no prejudice to the veteran by the Board proceeding 
with the issue of entitlement to service connection for low 
back disability, to include multi-level degeneration of the 
lumbar spine at this time without further discussion or 
development with regard to VA's duties to notify and assist 
(for example, obtaining an independent medical expert 
opinion, as recommended in the June 2008 Joint Motion) under 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be presumed for certain chronic diseases which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The veteran asserts that he fell off a ramp (approximately 10 
feet) while working on an electrical component of a B-52 
aircraft during service.  At his April 2002 RO hearing the 
veteran stated that he did not seek treatment for his back 
during service.

The veteran's service medical records, including the November 
1958 service separation examination, are silent as to any 
complaint of or treatment for an in-service low back injury 
or disability.

VA outpatient treatment records indicate that the veteran has 
undergone x-rays and treatment for a low back disability 
since December 1991.  The veteran's condition has been 
assessed as degenerative spondylosis, degeneration of the 
lumbosacral disc, mild degenerative facet arthritis, acquired 
spinal stenosis at L2-3 through L4-5 and severe degenerative 
change in L5-S1 disc, and low back pain, likely degenerative 
joint disease.

In a private medical record dated in February 2002, the 
veteran reported that his history of chronic low back pain 
began in the late 1950's after he fell off of a B-52 
airplane.  Following examination, a neurologist assessed the 
veteran's condition as multi-level degeneration of the spine 
with no surgical indication.  The neurologist opined that, 
"[t]his certainly may be related to patient's fall, 
especially if you believe [the veteran] (as I do)."

Following an examination of the veteran, and subsequent to a 
comprehensive review of the veteran's medical history, an 
April 2004 VA examiner stated as follows:

I think it is as least as likely as not 
given the patient's trauma that he could 
have accelerated the degenerative process 
in his lumbar spine and this has 
progressed over a long period of time and 
with the documentation of his having 
significant problems for the 40 years I 
think this gives information to support 
this.

There have been, subsequent to the November 2006 Board 
decision, developments and further guidance on how VA is to 
consider lay statements in adjudicating disability claims 
(for example, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) and Barr v. Nicholson, 21 Vet. App. 303 (2007), both of 
which were prominently referenced in the June 2008 Joint 
Motion).  The Board has found that the veteran has provided a 
credible history of having sustained a fall in service, and 
the Board acknowledges that the veteran is credible and 
competent to recall having experienced pain in the back since 
the fall in service.  Based on the veteran's (and other lay 
statements in the file) credible statements concerning his 
inservice injury, and based on the fact that both a private 
and VA physician have essentially linked the veteran's low 
back disability to his military service, the Board finds 
(especially in light of guidance proved by Jandreau and Barr) 
that service connection for multi-level degeneration of the 
lumbar spine is warranted.

In making this favorable decision, the Board has resolved 
doubt in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for multi-level degeneration of the lumbar 
spine, is granted.


REMAND

By rating decision dated in January 2008, entitlement to 
automobile and adaptive equipment, or adaptive equipment 
only, was denied.  In written argument received in April 
2008, the veteran expressed disagreement with the January 
2008 RO determination.  As such, appropriate action, 
including issuance of a statement of the case on the issue of 
entitlement to automobile and adaptive equipment, or adaptive 
equipment only, is appropriate.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  While RO correspondence dated in April 2008 
acknowledged receipt of the notice of disagreement, and 
indicated that the issue would be processed, the record does 
not reflect that a statement of the case has been issued in 
this regard.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated from the 
January 2008 rating decision which denied 
entitlement to automobile and adaptive 
equipment, or adaptive equipment only.  
The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal if he wishes to 
complete an appeal on the issue of 
entitlement to automobile and adaptive 
equipment, or adaptive equipment only.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


